Action by a former attorney at law to recover for legal services, under a retainer agreement, the full performance of which by the plaintiff was, it is alleged, prevented by the client, defendant. The answer asserts an affirmative defense to the effect that the result described in the retainer agreement was not achieved *813within the agreed time, and that the underlying transaction, which was with a corporation in reorganization (under Bankruptcy Act, § 77B; U. S. Code [1934 ed.], tit. 11, § 207), was not approved by the court having jurisdiction within the agreed time.' The answer asserts a second defense to the effect that the services for which compensation is demanded were rendered as steps in a fraudulent conspiracy. Order granting summary judgment to defendant, and the judgment entered on the order, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ. [See post, p. 892.]